Burks, J.,
dissenting :
I do not concur with the court in its construction of the will of Richard Early. By deed bearing date June 20, 1887, Richard Early conveyed to his daughter, Virginia S. Early, a tract of 186 acres of land. The deed concludes with the following paragraph:
“But it is expressly stipulated and agreed between the parties that the said Richard Early is to retain peaceful and quiet possession of said land for and during his natural *415life, and that after his death (and not till then) is the said Virginia S. Early to take possession of the above-described tract of land, and should the said Virginia S. Early die without leaving a legal issue of her body, the land here deeded to her is to revert back and become a part of my estate to be divided as if it had never been deeded to her, but if she leaves a child or children, then it is to go to it or them, as the case may be.”
He had conveyed other land to his other children about the same time. Four days after the deed to Virginia S. Early, to-wit, June 24, 1887, the testator executed his will, in the second clause of which he says: “I want my executor, hereinafter named, to sell all my real and personal ■estate that I have not deed to my children in such manner .and on such terms as will be to the interest of those to be benefited by it.” He then gives a. pecuniary legacy of $1.00 to his daughter, Mary F. Blankenbaker, and $200 to Robert Early, and then says: “The remainder of the money to be equally divided between those of my children,” naming them and including Virginia S. Early.
The courts incline very decidedly against adopting any •construction which would result in partial intestacy unless absolutely forced upon them. This is especially true where the will contains a residuary clause, and very strong and special words are required to show that a testator did not intend to dispose of his entire estate. 2 Redfield on Wills, 115; Gallagher v. Rowan, 86 Va. 823, 11 S. E. 121; Prison Association v. Russell, 103 Va. 563, 49 S. E. 966.
In Miars v. Bedgood, 9 Leigh (36 Va.) 361, 370, it is said by Parker, J.: “There are many cases to show that property not intended to pass under a residuary clause, as where it is given to charitable uses, is void by the statute of mortmain (Durour v. Matteaux, 1 Ves. Sr. 320), or where the legacy lapses, or where the specific legatee cannot claim in consequence of fraud practiced on the testator (Kennell v. *416Abbott, 4 Ves. 803), does yet go to the residuary legatee. The cases of Cambridge v. Rous, 8 Ves. 14; Bland v. Lamb, 5 Madd. 412, and several others cited in Roper on Legacies, chapter 24, section 1, are of the same character. Sir John Leech, in the case of Bland v. Lamb, observes that ‘The question is not what the testator had in his contemplation, but what the words he has used will embrace according to their ordinary signification, which must prevail unless qualified by other expressions in the instrument.’ Lord Elden, in afterwards affirming the decree, remarks in allusion to this rule, that it has sometimes operated directly contrary to the intention of the testator, but, notwithstanding, has-been allowed to prevail.” No particular words are necessary to constitute a residuary legacy. In the will in the case in judgment, after giving specific legacies, the testator • directs how the remainder of the money is to- be divided.
In looking at clause 2 of the will, we find that the testator directs his executor to “sell all of my real and personal estate that I have not deed to my children.” What he directed to be sold was his estate in all of the property, real and personal, that he had not deeded. He did not forbid' him to sell the lands which he had conveyed, but he was to sell his estate in the lands that he had not conveyed to his children. He had just four days before this reserved an estate in the land conveyed to his daughter, Virginia, and provided that, in the event that she left no issue, the land was “to revert back and become a part of my estate, to be divided as though it had never been deeded to her. The interest reserved by him in this deed was a part of his estate which he had not deeded, and when, by his will, he directed all of his real and personal estate to be sold, he must have included the estate reserved by him. in the land conveyed to his daughter, Virginia. At all events, as said by Sir John Leech in the quotation above, the question is not what the testator had in his contemplation, but what *417the words he has used will embrace according to their ordinary signification, which must prevail. It seems to me that the words used in the will, according to their ordinary signification, carry with it the estate reserved in the land conveyed to his daughter. The will under consideration presents very strong evidence that the testator did not intend to die intestate as to any portion of his estate, real or personal. He had conveyed lands to his several children, and to his daughter, Virginia, he had conveyed only a certain interest or estate in a tract of land, providing that under the contingency named in that deed, the land deeded to her should revert back and become part of his estate as fully as if it never had been deeded to her. Except as to the lands he gave to his other children, and the estate in the tract conveyed to his daughter, the testator directed the sale of all his real and personal estate. He did not die intestate as to any portion thereof, and he directed how the proceeds should be divided, and even if he did not have in mind the results of the distribution directed by him upon the death of his daughter, Virginia, without issue, still the words used by him carry a disposition of the remainder interest in that tract of land, and should be given effect.